SHIVERS, Chief Judge.
Stackhouse was adjudged guilty of a third degree felony and a first degree misdemeanor. He was sentenced to five years probation and one year probation to run concurrently. Of the four issues Stack-house raises on appeal, only one has merit.
The written judgment placing Stack-house on probation contains conditions not announced at sentencing — payment of one dollar a month to a rehabilitation corporation, attendance at drug evaluation and counseling as directed by the probation officer, and submission to blood and breath tests as directed by the probation officer. Because these conditions were not announced at sentencing, reversal and remand is mandated for correction of the written order to conform to the oral pronouncement. Rowland v. State, 548 So.2d 812 (Fla. 1st DCA 1989).
ERVIN, J., and WENTWORTH, Senior Judge, concur.